Exhibit 10.7

 

CENTENNIAL RESOURCE DEVELOPMENT, INC.
2016 LONG TERM INCENTIVE PLAN

 

STOCK OPTION GRANT NOTICE

 

Capitalized terms not specifically defined in this Stock Option Grant Notice
(the “Grant Notice”) have the meanings given to them in the 2016 Long Term
Incentive Plan (as amended from time to time, the “Plan”) of Centennial Resource
Development, Inc. (the “Company”).

 

The Company has granted to the participant listed below (“Participant”) the
stock option described in this Grant Notice (the “Option”), subject to the terms
and conditions of the Plan and the Stock Option Agreement attached as Exhibit A
(the “Agreement”), both of which are incorporated into this Grant Notice by
reference.

 

Participant:

Grant Date:

Exercise Price per Share:

Shares Subject to the Option:

Final Expiration Date:

Vesting Commencement Date:

Vesting Schedule:

Type of Option

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement.  Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

 

CENTENNIAL RESOURCE DEVELOPMENT, INC.

 

PARTICIPANT

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

STOCK OPTION AGREEMENT

 

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

 

ARTICLE I.
GENERAL

 

1.1          Grant of Option.  The Company has granted to Participant the Option
effective as of the grant date set forth in the Grant Notice (the “Grant Date”).

 

1.2          Incorporation of Terms of Plan.  The Option is subject to the terms
and conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference.  In the event of any inconsistency between the Plan and
this Agreement, the terms of the Plan will control.

 

ARTICLE II.
PERIOD OF EXERCISABILITY

 

2.1          Commencement of Exercisability.  The Option will vest and become
exercisable according to the vesting schedule in the Grant Notice (the “Vesting
Schedule”) except that any fraction of a Share as to which the Option would be
vested or exercisable will be accumulated and will vest and become exercisable
only when a whole Share has accumulated.  Notwithstanding anything in the Grant
Notice, the Plan or this Agreement to the contrary, unless the Administrator
otherwise determines, the Option will immediately expire and be forfeited as to
any portion that is not vested and exercisable as of Participant’s Termination
of Service for any reason.

 

2.2          Duration of Exercisability.  The Vesting Schedule is cumulative. 
Any portion of the Option which vests and becomes exercisable will remain vested
and exercisable until the Option expires.  The Option will be forfeited
immediately upon its expiration.

 

2.3          Expiration of Option.  The Option may not be exercised to any
extent by anyone after, and will expire on, the first of the following to occur:

 

(a)           The final expiration date in the Grant Notice;

 

(b)           Except as the Administrator may otherwise approve, the expiration
of three (3) months from the date of Participant’s Termination of Service,
unless Participant’s Termination of Service is for Cause or by reason of
Participant’s death or Disability;

 

(c)           Except as the Administrator may otherwise approve, the expiration
of one (1) year from the date of Participant’s Termination of Service by reason
of Participant’s death or Disability; and

 

(d)           Except as the Administrator may otherwise approve, Participant’s
Termination of Service for Cause.

 

As used in this Agreement, “Cause” means (i) if Participant is a party to a
written employment or consulting agreement with the Company or its Subsidiary in
which the term “cause” is defined (a “Relevant Agreement”), “Cause” as defined
in the Relevant Agreement, and (ii) if no Relevant Agreement exists, (A) the
Administrator’s determination that Participant failed to substantially perform
Participant’s duties (other than a failure resulting from Participant’s
Disability); (B) the Administrator’s

 

--------------------------------------------------------------------------------


 

determination that Participant failed to carry out, or comply with any lawful
and reasonable directive of the Board or Participant’s immediate supervisor;
(C) Participant’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony or indictable offense or
crime involving moral turpitude; (D) Participant’s unlawful use (including being
under the influence) or possession of illegal drugs on the premises of the
Company or any of its Subsidiaries or while performing Participant’s duties and
responsibilities for the Company or any of its Subsidiaries; or
(E) Participant’s commission of an act of fraud, embezzlement, misappropriation,
misconduct, or breach of fiduciary duty against the Company or any of its
Subsidiaries.

 

ARTICLE III.
EXERCISE OF OPTION

 

3.1          Person Eligible to Exercise.  During Participant’s lifetime, only
Participant may exercise the Option.  After Participant’s death, any exercisable
portion of the Option may, prior to the time the Option expires, be exercised by
Participant’s Designated Beneficiary as provided in the Plan.

 

3.2          Partial Exercise.  Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised, in whole or in
part, according to the procedures in the Plan at any time prior to the time the
Option or portion thereof expires, except that the Option may only be exercised
for whole Shares.

 

3.3          Tax Withholding.

 

(a)           The Company has the right and option, but not the obligation, to
treat Participant’s failure to provide timely payment in accordance with the
Plan of any withholding tax arising in connection with the Option as
Participant’s election to satisfy all or any portion of the withholding tax by
requesting the Company retain Shares otherwise issuable under the Option.

 

(b)           Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Option, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the Option.  Neither the Company nor
any Subsidiary makes any representation or undertaking regarding the treatment
of any tax withholding in connection with the awarding, vesting or exercise of
the Option or the subsequent sale of Shares.  The Company and the Subsidiaries
do not commit and are under no obligation to structure the Option to reduce or
eliminate Participant’s tax liability.

 

ARTICLE IV.
OTHER PROVISIONS

 

4.1          Adjustments.  Participant acknowledges that the Option is subject
to adjustment, modification and termination in certain events as provided in
this Agreement and the Plan.

 

4.2          Notices.  Any notice to be given under the terms of this Agreement
to the Company must be in writing and addressed to the Company in care of the
Company’s Secretary at the Company’s principal office or the Secretary’s
then-current email address or facsimile number.  Any notice to be given under
the terms of this Agreement to Participant must be in writing and addressed to
Participant (or, if Participant is then deceased, to the person entitled to
exercise the Option) at Participant’s last known mailing address, email address
or facsimile number in the Company’s personnel files.  By a notice given
pursuant to this Section, either party may designate a different address for
notices to be given to that party.  Any notice will be deemed duly given when
actually received, when sent by email, when sent by certified mail (return
receipt requested) and deposited with postage prepaid in a post office or branch
post

 

A-2

--------------------------------------------------------------------------------


 

office regularly maintained by the United States Postal Service, when delivered
by a nationally recognized express shipping company or upon receipt of a
facsimile transmission confirmation.

 

4.3          Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

4.4          Conformity to Securities Laws.  Participant acknowledges that the
Plan, the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.

 

4.5          Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement will
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer set forth in the Plan, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

4.6          Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Grant Notice, this Agreement and
the Option will be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3) that are requirements for the application of such
exemptive rule.  To the extent Applicable Laws permit, this Agreement will be
deemed amended as necessary to conform to such applicable exemptive rule.

 

4.7          Entire Agreement.  The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

 

4.8          Agreement Severable.  In the event that any provision of the Grant
Notice or this Agreement is held illegal or invalid, the provision will be
severable from, and the illegality or invalidity of the provision will not be
construed to have any effect on, the remaining provisions of the Grant Notice or
this Agreement.

 

4.9          Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and may not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  Participant will have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Option, and
rights no greater than the right to receive the Shares as a general unsecured
creditor with respect to the Option, as and when exercised pursuant to the terms
hereof.

 

4.10        Not a Contract of Employment.  Nothing in the Plan, the Grant Notice
or this Agreement confers upon Participant any right to continue in the employ
or service of the Company or any Subsidiary or interferes with or restricts in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

 

4.11        Counterparts.  The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

 

A-3

--------------------------------------------------------------------------------


 

4.12        Incentive Stock Options.  If the Option is designated as an
Incentive Stock Option:

 

(a)           Participant acknowledges that to the extent the aggregate fair
market value of shares (determined as of the time the option with respect to the
shares is granted) with respect to which stock options intended to qualify as
“incentive stock options” under Section 422 of the Code, including the Option,
are exercisable for the first time by Participant during any calendar year
exceeds $100,000 or if for any other reason such stock options do not qualify or
cease to qualify for treatment as “incentive stock options” under Section 422 of
the Code, such stock options (including the Option) will be treated as
non-qualified stock options.  Participant further acknowledges that the rule set
forth in the preceding sentence will be applied by taking the Option and other
stock options into account in the order in which they were granted, as
determined under Section 422(d) of the Code.  Participant also acknowledges that
if the Option is exercised more than three (3) months after Participant’s
Termination of Service, other than by reason of death or disability, the Option
will be taxed as a Non-Qualified Stock Option.

 

(b)           Participant will give prompt written notice to the Company of any
disposition or other transfer of any Shares acquired under this Agreement if
such disposition or other transfer is made (a) within two (2) years from the
Grant Date or (b) within one (1) year after the transfer of such Shares to
Participant.  Such notice will specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Participant in such disposition or other
transfer.

 

* * * * *

 

A-4

--------------------------------------------------------------------------------